



COURT OF APPEAL FOR ONTARIO

CITATION: Wharry v. Wharry, 2017 ONCA 72

DATE: 20170125

DOCKET: C61297

Strathy C.J.O., Pardu and Brown JJ.A.

BETWEEN

John Wilson Wharry

Applicant (Respondent in Appeal)

and

Karen Wharry

Respondent (Appellant)

Elli Cohen, for the appellant

Ross C. McLean and John W.E. Gilbert, for the respondent

Heard: November 10, 2016

On appeal from the judgment of Justice Michael G. Emery
    of the Superior Court of Justice, dated October 16, 2015.

COSTS ENDORSEMENT

[1]

We have now received submissions as to costs
    from the parties. The appellant, Karen Wharry, achieved some success on the
    appeal, increasing spousal and child support and eliminating a termination date
    fixed by the trial judge for spousal support. She was unsuccessful in
    overturning the trial judge's conclusions as to the equalization of net family
    property, an issue of substantial financial significance. Having regard to the
    outcome of the appeal, we would vary the trial judges costs award of $10,000
    in favour of John Wilson Wharry by reducing it to $7,000. Neither party
    provided this court with any assistance in relation to the child or spousal
    support guidelines. Each party will bear his or her own costs of the appeal.

G.R. Strathy C.J.O.

G. Pardu J.A.

David Brown J.A.


